Order entered December 13, 2013




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00723-CR

                             AARON HOWARD KLOEPFER, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 296th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 296-81623-2012

                                              ORDER
        The Court REINSTATES the appeal.

        On October 31, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; and (2) appellant’s attorney stated she would file appellant’s brief by

December 20, 2013.

        We ORDER appellant to file his brief by MONDAY, DECEMBER 23, 2013.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                        /s/   DAVID EVANS
                                                              JUSTICE